      Case: 1:19-cv-00178-DAP Doc #: 7 Filed: 01/30/19 1 of 5. PageID #: 151



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO


BILLIE LAWLESS, et al.,                           Case No. 1:19-cv-00178

        Plaintiffs,                               Judge Dan A. Polster

        v.                                        MOTION TO AMEND JANUARY 25,
                                                  2019 JUDGMENT ENTRY UNDER
CLEVELAND STATE UNIVERSITY, et                    FED.R.CIV.P. 59(e)
al.,
         Defendants.


        Plaintiff Billie Lawless hereby moves under Fed.R.Civ.P. 59(e), for alteration or

amendment of the judgment entry dated January 25, 2019 (ECF No. 5), which stated

that the Court denied Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction. Plaintiff requests such relief because (1) the Court applied the

incorrect legal standard in deciding the Motion, and (2) it is not apparent from the

Order that the Court intended to rule on the portion of Plaintiff’s Motion relating to a

preliminary injunction (as opposed to the temporary restraining order).

        Thus, because, (1) Plaintiff has demonstrated a likelihood of success on the

merits on his First Amendment and VARA claims (as set forth fully in Plaintiff’s Motion

ECF No. 2), and, (2) that factor is dispositive in First Amendment and VARA cases,

where even “minimal” violations “unquestionably constitute irreparable injury,”

Plaintiff requests that the Court:

                (1) amend its Order to grant immediate injunctive relief and schedule a
                preliminary injunction hearing, or,

                (2) in the alternative, clarify that Plaintiff’s Motion for Preliminary
                Injunction remains pending, and set a briefing schedule for the
                preliminary injunction hearing.
         Case: 1:19-cv-00178-DAP Doc #: 7 Filed: 01/30/19 2 of 5. PageID #: 152




    I.    Plaintiff is not required to demonstrate an “emergency” in order to obtain
          injunctive relief, as “irreparable harm” is presumed as to First Amendment
          violations.

           The Court’s Order denying Plaintiff’s motion does not cite or apply controlling

law. As to the merits of Plaintiff’s Motion, the Order states:

                Judge Polster explained to Lawless and his counsel that,
                given the 3+ months that had elapsed since the University
                first covered up the Sculpture’s phrase, he did not believe
                that an emergency existed and therefore a TRO was
                inappropriate.

Order at 2. This portion of the Order can only be read as either a misstatement or

misapplication of the applicable standard in granting injunctive relief, which requires

the Court to weigh Plaintiff’s likelihood of success on the merits, a showing of

irreparable harm, and the considerations of the interests of the defendant and the public

if Plaintiff’s motion were granted.1 As cited in Plaintiff’s Motion (ECF No. 2), in First

Amendment cases, the irreparable harm factor “merges” with the likelihood of success,

such that if the plaintiff shows he is likely to succeed on the merits, he has

simultaneously proven he will suffer an irreparable harm. See Elrod v. Burns, 427 U.S.

347, 373-74 (1976) (“It is clear therefore that First Amendment interests were either

threatened or in fact being impaired at the time relief was sought. The loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.”). If Plaintiff’s Motion set forth a meritorious claim, every moment

1In the context of a preliminary injunction, a reviewing court would review whether the
trial court “improperly applied governing law or used an erroneous legal standard” de
novo. Hamilton’s Bogarts, Inc. v. Michigan, 501 F.3d 644, 649 (6th Cir. 2007), quoting Jones v.
City of Monroe, 341 F.3d 474, 476 (6th Cir. 2003).
                                              2
          Case: 1:19-cv-00178-DAP Doc #: 7 Filed: 01/30/19 3 of 5. PageID #: 153



that CSU continues to infringe his rights constitutes irreparable harm.

            Indeed, during the telephonic conference, the Court acknowledged Mr.

Lawless’s First Amendment right to free speech regarding his art. Insofar as the Court’s

reference to “emergency” equates to an evaluation of irreparable harm, any First

Amendment violation is irreparable. The Supreme Court has said that with in the case

of prior restraints, “each passing day may constitute a separate and cognizable

infringement of the First Amendment,” and “any First Amendment infringement that

occurs with each passing day is irreparable.” Nebraska Press Ass’n v. Stuart, 423 U.S.

1327, 1329 (1976). This is so because “a prior restraint, by ... definition, has an immediate

and irreversible sanction.” Nebraska Press Ass'n. v. Stuart, 427 U.S. 539, 559 (1976). The

Sixth Circuit has stated “even minimal interference with first amendment freedoms

causes an irreparable injury.” In re King World Prod., 898 F.2d 56, 59 (6th Cir. 1990), see

also Newsom v. Norris, 888 F.2d 371, 378 (6th Cir. 1989) (“The Supreme Court has

unequivocally admonished that even minimal infringement upon First Amendment

values constitutes irreparable injury sufficient to justify injunctive relief.”).

    II.     The Court’s Order does not differentiate between a temporary restraining
            order and a preliminary injunction.

            While the January 25 Order states that “Plaintiffs’ Motion for Temporary

Restraining Order and Motion for Preliminary Injunction, Doc #: 2 is hereby DENIED,”

the text of the Order only references the TRO. Order at 2.2 Plaintiff understood that the


2While the denial of a motion for a temporary restraining order is ordinarily not
immediately appealable, such a decision is appealable “if it is tantamount to a ruling on
a preliminary injunction.” Overstreet v. Lexington-Fayette Urban Cty. Gov., 305 F.3d 566,
572.
                                               3
      Case: 1:19-cv-00178-DAP Doc #: 7 Filed: 01/30/19 4 of 5. PageID #: 154



telephonic conference related only to his request for a temporary restraining order, and

not the request for a preliminary injunction. Given the urgency with which the Court

considered Plaintiff’s TRO request, it is understandable that the Order would only

pertain to the TRO motion, and not a decision as to whether an injunction should issue

at all. No reference to Plaintiff’s filings or the authority cited therein appear in the

Order, nor any mention of the applicable standard for granting injunctive relief. For

these reasons, Plaintiff requests that the Court amend its January 25 Order to make clear

that it refers only to Plaintiff’s request for a temporary restraining order and not the

request for a preliminary injunction, which may be determined shortly upon

Defendants’ submission of law and argument in support of their position on the issue

and further consideration by the Court.

                                      Respecfully submitted,

                                      /s/ Andrew C. Geronimo
                                      Andrew C. Geronimo (OH #0086630)
                                      Peter Pattakos (OH # 0082884)
                                      THE PATTAKOS LAW FIRM LLC
                                      101 Ghent Road
                                      Fairlawn, OH 44333
                                      Phone: 330.836.8533
                                      Fax: 330.836.8536
                                      ageronimo@pattakoslaw.com
                                      peter@pattakoslaw.com

                                      Attorneys for Plaintiffs




                                               4
      Case: 1:19-cv-00178-DAP Doc #: 7 Filed: 01/30/19 5 of 5. PageID #: 155



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 30, 2019, I filed a copy of this Motion for

Reconsideration with the Court’s electronic filing system, which will send notice to all

counsel of record. I also emailed a copy to:

Amy Golian
Ashley Barbone
Samuel C. Peterson
Office of Ohio Attorney General Dave Yost
30 East Broad St., 16th Fl.
Columbus, OH 43215
amy.golian@ohioattorneygeneral.gov
Ashley.Barbone@ohioattorneygeneral.gov
samuel.peterson@ohioattorneygeneral.gov


Sonali Wilson
George Hamm, Jr.
Office of the General Counsel, Cleveland State University
2121 Euclid Ave., AC 327
Cleveland, OH 44115
s.b.wilson@csuohio.edu
g.hamm62@csuohio.edu




                                            /s/ Andrew C. Geronimo
                                            Andrew C. Geronimo (OH #0086630)
                                            Attorney for Plaintiffs




                                               5
